Citation Nr: 1753756	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which confirmed and continued the previous denial of entitlement to service connection for hearing loss and tinnitus.

In July 2017, a videoconference hearing was held before the undersigned Veterans Law Judge.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service noise exposure.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Available service treatment records do not show complaints of tinnitus nor do in-service audiometric findings indicate a hearing loss disability in either ear for VA purposes. The Veteran's personnel records and DD Form 214 show that he served in aviation squadrons as a fuel specialist for 20 years.  His duties included operating a cryogenics generating plant, vacuum pumps, and performing maintenance on fuel handling equipment.

The Veteran reports significant noise exposure while working on the flight line. His reports are consistent with the circumstances of his service and in-service exposure to acoustic trauma is established. Medical evidence shows a bilateral hearing loss disability for VA purposes as well as tinnitus. The question is whether the Veteran's current disabilities are related to in-service noise exposure. In making this determination, the Board notes that a normal audiogram at separation does not preclude a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On VA examination in November 2010, the examiner discussed relevant service records and stated the following:

Due to normal hearing over the course of almost 20 years, no report of hearing loss or tinnitus in the service medical records, the actual denial of tinnitus in Sept[ember] 1994 and the significant delay of onset of symptoms until 2007-2008, it is my opinion that it is NOT at least as likely as not that hearing loss or tinnitus is related to military service.

In July 2017, the Veteran was seen at a private ear, nose and throat clinic. The physician stated the following:

Based on a review of the documentation provided by [the Veteran] today showing bilateral sensorineural hearing loss and his reported symptoms of reduced hearing and tinnitus bilaterally it is medically reasonable to determine that his hearing loss and tinnitus are more likely than not associated with his significant noise exposure to aircraft for an extended time period. 

As set forth, the record contains evidence both for and against the claims. The Board finds no reason to favor one opinion over the other and thus, the evidence is at least in equipoise. Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is established. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."); 38 C.F.R. 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


